Opinion issued August 4, 2011
 
 

     
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-11-00583-CV
 





















 

IN RE KAREN KRISTINE SILVIO, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION[1]

 
By petition for writ of mandamus,
relator, Karen Kristine Silvio, seeks mandamus relief from the June 10, 2011
order denying her motion to recuse.
 We DENY  the petition for writ of mandamus.  Relator has an adequate remedy by
appeal.  See Tex. R. App. P.
18a(f).        
Per Curiam
 
Panel consists of Chief Justice Radack and Justices
Brown and Sharp.    




1        The
underlying case is pending in this Court and is entitled Karen Kristine Silvio
v. Jo Lynn Boggan, et al, No. 01-10-00081-CV. 
The judge ruling on relator’s motion to recuse is the Honorable Olen
Underwood, presiding judge of the Second Administrative Judicial Region.